Citation Nr: 1428633	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to May 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2007 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia.	


FINDING OF FACT

The Veteran's current right knee disability is not related to his active service, and was not caused or permanently worsened by his service-connected lumbar strain.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to service-connected lumbar strain, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's August 2006 letter advised the Veteran of the elements of the notice requirements, prior to the initial adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the letter did not provide the criteria to reopen the Veteran's claim, it was reopened by the Board in November 2013, and was subsequent readjudicated on its merits by the RO.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The RO has obtained all of the Veteran's service treatment records, as well as his identified post service treatment records.  As to whether the Veteran's current right knee disability is related to his military service or secondary to his service-connected lumbar sprain, the RO provided the Veteran with VA examinations in August 2012 and March 2014.  These examinations were performed by examiners who had reviewed the Veteran's claims file, reviewed the history of the right knee disability with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  These two examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In November 2010, July 2012, and June 2013, and November 2013 remands, the Board directed the RO to obtain updated treatment records relating to the Veteran and to obtain medical opinions as to whether his current right knee disability originated during his military service, or was caused or permanently worsened by his service-connected lumbar strain.  As referenced above, the Veteran was provided with VA examinations in August 2012 and March 2014 which addressed these issues.  The RO also requested that the Veteran identify any additional evidence in support of his claim on multiple occasions, most recently in December 2013, and obtained all of the evidence that was identified by the Veteran.  Accordingly, the directives of the Board's remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to his claim.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran claims that he currently has a right knee disability due to his service-connected lumbar strain.  Specifically, he claims that his service-connected lumbar strain altered his gait which then caused or aggravated his current right knee disability.

Service connection is currently in effect for lumbar strain; radiculopathy of the right lower extremity; sciatic nerve, radiculopathy, left lower extremity; constipation, residual of neurological bowel impairment; and erectile dysfunction, associated with lumbar strain.

The Veteran served on active duty in the Army from April 1982 to May 1985.  His service treatment records revealed treatment for low back pain, which radiated down into both lower extremities.  No complaints or diagnosis of a right knee disability were indicated.  In a May 1985 statement, the Veteran declined to undergo a separation examination.

In June 1985, the Veteran filed a claim seeking service connection for lumbar spine and stomach disabilities.  No reference to any right knee disability was made.

Post service treatment records reflect complaints of right knee pain beginning in 2004.  An April 2004 VA treatment report noted the Veteran's history of right knee pain for the past two to three weeks.  A June 2004 VA treatment report noted that the Veteran's right knee pain had significantly worsened, that he occasionally heard clicking in the knee, and that his knee had given out on him a few times.  The report indicated that the Veteran was wore a brace and used a cane for ambulation.  The examiner noted that the Veteran's symptoms were "worrisome" for intra-articular damage, and recommended an orthopedic follow up.

An August 2004 magnetic resonance imaging scan of the right knee revealed a full thickness cartilage defect within the medial femoral condyle cartilage; cartilage defect within the medial patellofemoral cartilage; focal signal abnormality within the iliotibial band; and prepatellar bursitis.

A November 2004 VA rheumatology consultation noted the Veteran's history of right knee pain and swelling.  Following a clinical examination, the examiner provided an assessment of history of swollen, painful, bilateral knees, without current active swelling.  The examiner stated that the deferential diagnosis included gout and pseudo gout, and that these were the most likely possibilities.  The examiner also noted that the condition "could" be another form of arthritis, although clinical findings argued against rheumatoid arthritis.  The Veteran was advised to return for further testing to determine whether he had gout.  

A July 2005 VA rheumatology clinic report noted the Veteran's complaints of pain and swelling in his knees, left worse than right.  He reported using a cane for stability.  Physical examination of the right knee revealed no effusion and full range of motion.

In a November 2005 VA treatment record, the physician stated that the Veteran's back pain affected the function of his legs and arms.  Later that same month, the Veteran underwent additional rheumatology testing.  Following a clinical assessment, the VA physician opined that the diagnosis of gout was unlikely, given the lack of radiographic evidence of gout and a history not typically consistent with the diagnosis.  According to the physician, the physical examination at that time did not show any signs of gout.

A December 2005 VA treatment report noted an assessment of bilateral knee pain, secondary to mild medial compartment osteoarthritis, with probable acute gouty flares.  In April 2006, the Veteran was seen for a follow-up consultation.  The report listed an assessment of chronic pain in multiple joints.  The VA examiner noted that this condition was thought to be gout, but that it instead looked more like osteoarthritis.

In a July 2006 letter, a VA physician noted that x-rays examinations of the knee revealed degenerative disc disease and loose cartilage.  The physician did not indicate whether these findings were specific for the Veteran's right knee.

In November 2010, a VA physician noted the Veteran's history of lower back pain and bilateral lower extremity knee pain.  The physician noted that the Veteran was treated in service for low back pain that radiated down both legs to his knees, ankles, and feet.  The physician then opined that the Veteran's current condition was related to his military service.  

In March 2011, the Veteran underwent a VA examination for joints.  The examination report noted the Veteran's complaints of bilateral knee pain and instability.  During his physical examination, the Veteran reported that his low back pain limited the movement of his knees.  As a result, the examiner determined the findings on range of motion testing for the knees were not accurate.  X-ray examination of the right knee revealed no significant degenerative changes.  Following the examination, the examiner provided a diagnosis of limitation of motion in the bilateral knees that was "at least as likely as not" related to the Veteran's service-connected lumbar strain.  In support of this opinion, the examiner noted the Veteran had significant pain in the lumbar spine, which radiated down into his legs, which limited the motion of his knees.  The examiner also noted that x-ray examinations of the knees were negative for degenerative changes or erosive changes.

In a February 2012 addendum report, following a review of the March 2011 examination report and notes, the examiner stated that there was no diagnoses specific to the Veteran's knees.  The examiner highlighted that the Veteran experienced lumbar spine pain, with range of motion testing of the knees.  According to the examiner, the Veteran attempted to prevent worsening pain by guarding his movement, which limited the motion of his knees.  The examiner further noted that the March 2011 x-rays failed to show degenerative or erosive changes in the knees.  Lastly, the examiner highlighted that gouty arthritis of the knees was not shown in 2004, a determination that was also confirmed by the lack of erosive arthritis shown on x-ray examination.

At an August 2012 VA examination, the VA examiner opined that it was "less likely than not" that any current right knee disability was incurred in or caused by his military service.  In support of this claim, the VA examiner noted that there was no documented treatment of any knee condition during his military service.  The examiner also noted that post service right knee problems were not shown until 2004, and that the Veteran's right knee exhibited only minimal degenerative arthritis changes.  The examiner further opined that the Veteran's current right knee condition, to include cartilage defects, focal signal abnormality along the iliotibial band, and prepatellar bursitis, were not due to or aggravated by any service-connected disorder, to include lumbar strain.

In March 2014, a VA examiner opined that the Veteran's current right knee disability was "less likely than not" proximately due to or the result of his service-connected lumbar strain.  In support of this opinion, the VA examiner noted that the Veteran's right knee pain began in April 2004; that the mild degenerative joint disease of the right knee was a result of natural progression of aging; that the right knee giving out was indicative of an intrinsic mechanism within the right knee and not from the lumbar spine; that there was no established causal relationship between antalgic gait and the development of a right knee disorder; that there was no evidence that the Veteran's lumbar strain caused him to fall; and that his right knee disorders were stable from 2004 to 2011, without any evidence of aggravation by any service-connected disorder, including lumbar strain.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a right knee disorder, to include as secondary to service-connected lumbar strain.

The Board finds no competent and probative evidence linking the Veteran's current right knee disorder to his military service.  The Veteran has not claimed ongoing right knee disability since his discharge from the service.  At his July 2010 hearing before the Board, he testified that his right knee disability was secondary to his lumbar spine disability.  His service treatment records are completely silent as to any complaints of or treatment for a right knee disability.  The first post service evidence referencing a right knee disability was not shown until April 2004, over 18 years after the Veteran's discharge from the service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Finally, the April 2004 treatment report references a history of right knee pain and swelling over the past few weeks.  Thus, service connection for a right knee disability on a direct basis is not warranted. 

The Board also finds that service connection for a right knee disability is not warranted on a secondary basis.  The March 2014 VA examiner opined that the Veteran's current right knee disability was "less likely than not" proximately due to or the result of his service-connected lumbar strain.  In support of this opinion, the VA examiner noted that the Veteran's right knee pain began in April 2004; that the mild degenerative joint disease of the right knee was a result of natural progression of aging; that the right knee giving out was indicative of an intrinsic mechanism within the right knee and not from the lumbar spine; that there was no established causal relationship between antalgic gait and the development of a right knee disorder; that there was no evidence that the Veteran's lumbar strain caused him to fall; and that the Veteran's right knee disability appeared to be stable from 2004 to 2011, without any evidence of aggravation by any service-connected disorder, including lumbar strain.  This medical opinion is the most probative and well supported opinion of record as to the issue of secondary service connection.  Therefore, the Board must conclude that service connection is not warranted for a right knee disability.  

Although the Veteran contends that his lumbar spine caused or aggravates his right knee disorder, the Veteran's statements as to the etiology of his right knee disorder cannot be considered competent evidence that is sufficient to support a claim of entitlement to service connection on a secondary basis.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right knee disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder, to include as secondary to service-connected lumbar strain, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


